 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

TEH‘EEB
UNITED STATES DISTRICT COURT ,
soUTHERN DISTRICT oF CALIFOR NIA UCT 2 3 2013

 

 

 

 

UNITED sTATEs oF AMERICA JUDGMENT IN WN{§EKR IYOURT
V_ (For offenses Comlr§§a § er l§er O'Tv §£%MH
FARD JIHAD oleER (1)

Case Number: 3; l 8-CR-03390-GPC

 

Douglas C. Brown
Defendant’s Attorney

REGlsTRATIoN No. 76423-298 §
m s

THE DEFENDANTZ

pleaded guilty to count(s) l-2 Of the lnfOrmatiOn.

 

was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Tit|e and Section / Nature of Offense Count
21:952, 960 - |mportation Of lV|ethamphetamine (Felony) l
21:952, 960 - |mportation Of Heroin (Fe|ony)

 

The defendant is sentenced as provided in pages 2 through 4 of this judgment l
The sentence is imposed pursuant to the Sentencing Reform Act of 1984. l

l
[:l The defendant has been found not guilty on count(s) j

 

13 Count(s) dismissed on the motion of the United States.

Assessment : $200.00 (3100 per count)

[:] JVTA Assessment*: $ l
;Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22. l
Fine waived l:l Forfeiture pursuant to order filed , included herein
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by. this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorndy of
any material change in the defendant’s economic circumstances

October 19 2018

Date ofImposition of Sentence

§ 7 C:\i¢\/\/@c§~[
HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE

 

3:18-CR-O3390-GPC

AO 2453 (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: FARD JIHAD ()LIVER (l) Judgment - Page 2 of4

CASE NUMBER: 3: l 8-CR-03390-GPC

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

l2() months as to count l; 63 months as to count 2 terms to run concurrent

[]

I have executed this judgment as follows:

at

Defendant delivered on tO

 

Sentence imposed pursuant to Title 8 USC Section l326(b). j
The court makes the following recommendations to the Bureau of Prisons: "

The Court recommends the defendant be placed in a facility in the Western Region or specii"idally
in the state of Arizona or Black Canyon, Arizona. l

The defendant is remanded to the custody of the United States Marshal.

The defendant Shall surrender to the United States Marshal for this district:
[l at A.M. on

 

 

[l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

 

l:l on or before

E as notified by the United States Marshal.
[l as notified by the Probation or Pretrial Services Office.

RETURN

 

, with a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES l\/IARSHAL

 

3:18-CR-O3390-GPC

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

Upon release from imprisonment, the defendant shall be on supervised release for a term of:
5 years as to each count terms to run concurrently

custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
F or offenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled

DEFENDANT: FARD JIHAD OLIVER (1) Judgment - Page 3 of 4
CASE NUMBER: 3:18~CR-03390-GPC

SUPERVISED RELEASE

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the

substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the

term of supervision, unless otherwise ordered by court.

[l
§
§

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of futt re
substance abuse. (Check, if applicable.)

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she

resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of

Payments set forth in this judgment

with any special conditions imposed.

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply

STANDARD C()NDITIONS ()F SUPERVISION

 

1) the defendant shall not leave the judicial district without the permission ofthe court or probation ofticer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officcr;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions ofthe probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other accep able
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, usc, distribute, or administer any controlled su ostance or
any paraphernalia related to any controlled substances, except as prescribed by a physician; j

8) the defendant shall not frequent places where controlled substances are illegally sold. used, distributcd, or administered; `

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted ofa felbny,
unless granted permission to do so by the probation officer; j

lO) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any c `ntraband
observed in plain view ofthe probation officer; ii

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement ofticer;

12) thc defendant shall not enter into any agreement to act as an informer or a special agent ofa law enforcement agency without thc permis ion of

13)

the couit; and

as directed by the probation officer‘ the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal r cord or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s comijiancc
with such notification requirement `

3:18-CR-03390-GPC

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: FARD JIHAD OLIVER (1) Judgment - Page 4 of 4
CASE NUMBER: 3:18-CR-03390-GPC

//

SPECIAL CONDITIONS OF SUPERVISION

NOt enter or reside in the Republic of Mexico without permission of the court or probation officer,
comply with both United States and Mexican immigration law requirements

and

Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
directed by the probation officer. Allow for reciprocal release of information between the probation
officer and the treatment provider. May be required to contribute to the costs of services rendered in an

amount to be determined by the probation officer, based on ability to pay.
Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
Submit your person, property, residence, office or Vehicle to a search, conducted by a United

States

Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds

for revocation; the defendant shall warn any other residents that the premises may be subject to se
pursuant to this condition.

ajrches

 

3:18-CR-O3390-GPC

